J. F. Daly, J.
No rate for copies of the stenographer’s notes is fixed except for copies ordered by the judge for his own use, and the rate of ten cents a folio is established for such copies (Code, sec. 289).
The statute requiring the stenographers to furnish a copy of their notes to each party in the cause, provides that they must do so upon payment “of the fees allowed by law” (Code, sec. 86). It is a reasonable construction of the two sections to *290consider the rate of ten cents a foho as the fee allowed by law. There is no reason why a different rate should be fixed for copies of the testimony furnished for the use of parties and copies for the use of the judges. The labor is identical, and if ten cents be the rate fixed by law in the one case it should be deemed a fixed rate for all cases, since the legislature has unequivocally (in sec. 289) expressed the intention of establishing a legal fee for the service.
This view has been taken by the superior court (Spier, J., Wright agt. Nostrand, 58 How., 184) and should be followed.
Under section 86 it seems, however, that the stenographer may require payment of his fees in advance, and I think it not unreasonable to require it.
Motion granted, on tender of fees, at the rate of ten cents a folio.